Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 29, 2018

                                      No. 04-18-00042-CV

                        Joseph ESPARZA and Volaire Jet Interiors, Inc.,
                                       Appellants

                                                 v.

                                      Chad F. CHRISTIAN,
                                            Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2017CV03128
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

        The clerk’s record has not been filed. In a motion for extension of time to file a notice of
appeal on behalf of himself individually and on behalf of Volaire Jet Interiors, Inc., pro se
appellant Joseph M. Esparza asserts the trial court signed a no-answer default judgment on
October 12, 2017, and he filed a motion for new trial on November 9, 2017. Assuming these
facts, Appellant’s notice of appeal was due on January 10, 2018, see TEX. R. APP. P. 26.1(a), and
a motion for extension of time to file a notice of appeal was due on January 25, 2018, see id. R.
26.3.
        Appellant filed a notice of appeal in the trial court on January 24, 2018, and a motion for
extension of time to file a notice of appeal in this court on the same day. See id. See generally
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (implying a motion for extension of time
in certain circumstances).
        As required by Rule 26.3, Appellant filed a notice of appeal in the trial court within
fifteen days after the deadline for filing a notice of appeal and filed in this court a motion for
extension of time that complies with Rule 10.5(b). See TEX. R. APP. P. 26.3.
       Appellant’s motion for extension of time to file a notice of appeal is GRANTED.
Appellant’s notice of appeal is deemed timely filed.
         Although “a document filed in court by a non-attorney purportedly on behalf of a
corporation . . . may be effective for certain purposes, such as . . . perfecting appeal,” Rabb Int’l,
Inc. v. SHL Thai Food Serv., LLC, 346 S.W.3d 208, 210 (Tex. App.—Houston [14th Dist.] 2011,
no pet.), we caution Appellants that “[c]orporations appearing in court may be represented only
by a licensed attorney. A corporation that attempts to thwart this rule and have a non-attorney
represent the corporation does so at its peril,” id. at 211 (citation omitted); see Kunstoplast of
Am., Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex. 1996) (“Generally a
corporation may be represented only by a licensed attorney . . . .”); Sherman v. Boston, 486
S.W.3d 88, 98 (Tex. App.—Houston [14th Dist.] 2016, pet. denied) (“[A] non-attorney
representative cannot appear for a [corporation] or present a case on its behalf. An attempt to do
so has no legal effect.” (citation omitted)).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court